            Case MDL No. 2942 Document 735 Filed 07/22/20 Page 1 of 3




                    BEFORE THE UNITED STATES JUDICIAL PANEL
                             ON MULTIDISTRICT LITIGATION




IN RE: COVID-19 BUSINESS      )
INTERRUPTION PROTECTION )                                             MDL No. 2942
INSURANCE LITIGATION          )
_____________________________ )


                              INTERESTED PARTY RESPONSE:
          BLACKBOARD’S OPPOSITION TO THE MOTIONS TO TRANSFER


       Blackboard Insurance Company opposes the Motions to Transfer (Docs. 1 and 4) and the

alternative proposals to centralize cases identified as related into a multidistrict litigation, under

Rule 6.2(e) of the Rules of Procedure of the Judicial Panel on Multidistrict Litigation.1

Blackboard opposes centralization because the actions do not share common questions of fact

and centralization would not promote efficiency or the convenience of the parties or witnesses.

Among other reasons, (1) the policyholder-businesses located in various states across the country

closed or limited operations for different reasons, at different times, for different durations and

scopes, and under different government shut-down orders; (2) the insurance policies at issue

contain different language and were issued by hundreds of different property insurers located

across the country; and (3) differences in state laws will affect the scope of discovery. Factual

differences so predominate these cases that attempts at consolidated discovery likely will result




1
  Blackboard is the named defendant in Brick N Spoon Orlando LLC v. Blackboard Ins. Co.,
Case No. 6:20-cv-00992-ACC-EJK (M.D. Fla.), which the plaintiff claims is a related action.
(JPML Docket 587, filed July 1, 2020.)


                                                  1
            Case MDL No. 2942 Document 735 Filed 07/22/20 Page 2 of 3



only in more burden, expense, and delay. Accordingly, the Panel should deny the Motions to

Transfer and alternative proposals to coordinate or consolidate the actions.

DATED: July 22, 2020

                                                     Respectfully submitted,

                                                       s/ Keith Moskowitz
                                                     Keith Moskowitz
                                                     Dentons US LLP
                                                     233 South Wacker Drive
                                                     Suite 5900
                                                     Chicago, IL 60606-6361
                                                     Phone (312) 876-8220
                                                     Fax (312) 876-7934

                                                     Counsel for Blackboard Insurance Company




                                                 2
           Case MDL No. 2942 Document 735 Filed 07/22/20 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I hereby certify that copies of the foregoing Interested Party Response: Blackboard’s

Opposition to the Motions to Transfer were served on all parties electronically via the Judicial

Panel on Multidistrict Litigation’s CM/ECF system on July 22, 2020.

DATED: July 22, 2020
                                                   Respectfully submitted,
                                                     s/ Keith Moskowitz
                                                   Keith Moskowitz
                                                   Dentons US LLP
                                                   233 South Wacker Drive
                                                   Suite 5900
                                                   Chicago, IL 60606-6361
                                                   Phone (312) 876-8220
                                                   Fax (312) 876-7934
                                                   Counsel for Blackboard Insurance Company




                                               3
